Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2020 was before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract contains redundant phrases “the inventions relates to”, which is equivalent to “the disclosure describes” type phraseology as such it is improper for an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
As a note to the applicant currently the preambles of the independent claims are interpreted by the examiner as containing limiting elements. The preamble of claim 1 “A method for a follower vehicle following a lead vehicle comprising establishing, in a first control mode of the follower vehicle, a path for the follower vehicle to follow the lead vehicle the method comprising:” (italics added to emphasize the preamble elements that are being understood to be limiting/part of the claimed subject matter, the underlined element is of particular importance in regards to satisfying U.S.C 101). The underlined element further interpreted in light of the amended elements explicitly defining the “first control mode” as including/requiring control of the vehicle along the path.
	This note is provided as to make explicitly clear what the examiner’s interpretation of the claim boundaries imparted by the preamble are and to give the applicants chance to better respond should these imparted preamble limitations are not intended by the applicant.  	Additionally, as a recommendation to the applicant it is suggested (but not required) that the preamble’s limiting elements be moved/amended such that they exist within the claim body itself as opposed to existing in the preamble. This suggestion is made as the weight of elements in the preamble is a gray-zone in terms of if they are understood to limit the claimed subject matter of the body and is very case and context dependent. As such moving the at question elements into the claim body would help to further re-enforce the bounds of claims. (See MPEP section 2111.02  “Effect of Preamble” on how preamble elements are  treated)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited elements of claim 10 are all appear to be equivalent to (or more generalized versions) of elements already in claim 1; as such claim 10 doesn’t further limit the subject matter of claim 1. The first element “the path is established… of the follower vehicle” is already required by the preamble/”first control mode” definition element in claim 1; the second element “generating operational data of the lead vehicle” is equivalent to the “determining, by a control unit, an actual behavior of the lead operational parameter” and the final claim 10 element of determining the control mode is a (slightly) broader version claim 1’s switch determination element “determining, by the control unit,…differing from the first control mode” .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180237012 A1, “AUTONOMOUS VEHICLE TOWING”, Jammoussi et al in further in view of US 20020165649 A1, “Method And Apparatus For Vehicle Control, Navigation And Positioning”, Wilhelm Rekow et al.
	Regarding Claim 1, Jammoussi et al teaches “A method for a follower vehicle following a lead vehicle , comprising establishing, a path for the follower vehicle to follow the lead vehicle , characterized by wherein the method comprises:”( [0056] “Once the leader vehicle 18 is selected, process 400 may continue with block 440. In block 440, computer 14 may instruct the host vehicle 10 to enter the autonomous towing mode and follow the selected leader vehicle 18. Further, in block 440, computer 14 begins to monitor driving behavior of the leader vehicle 18—e.g., as it follows it. Monitoring leader vehicle 18 includes any sensory monitoring—e.g., using LIDAR, radar, and/or camera monitoring techniques, etc. For example, as discussed below, computer 14 may monitor for any abnormal driving action of vehicle 18. It also may include monitoring V2V communications from leader vehicle 18 to host vehicle 10—e.g., including but not limited to communications from leader vehicle 18 that it is changing its route 56, updating its destination, etc.” Here gives following of a lead vehicle (implicitly teaching path setting/generation on a very general level. And the creation/use of sensor information to monitor the lead vehicle (environmental data related to the lead vehicle));”);” generating environmental data which is related to the environment of the lead vehicle; determining, by a control unit, based on the generated environmental data, an expected behavior of an operational parameter of the lead vehicle; determining, by the control unit, based on the comparison whether to continue in first control mode of the follower vehicle, or in a second control mode of the follower vehicle, differing from the first control model”( [0058] “With respect to sub-block 450A of block 450, computer 14 may determine whether an abnormal driving action has occurred at leader vehicle 18. If an abnormal driving action has occurred, the process 400 may proceed to sub-block 450B, and if no abnormal driving action has occurred, then process 400 may loop back to block 440 and continue to monitor the driving behavior of leader vehicle 18. The loop of blocks 440 and 450A may occur repetitively. As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here teaches (implicit) environmental data of determining the speed limit of the road (“environmental data” pertaining the environment of the lead vehicle); the comparison check/monitoring for if the lead vehicle speeds is a comparison check of the actual speed to the “expected” speed limit.  And these checks are part of determining if the following of the lead vehicle (a first control mode) is proper/should be ceased (switch to a second mode))
	Jammoussi et al however doesn’t expand on how the following trajectory is generated, instead teaching that such methods for following a target vehicle are known in the art and that nay such method could be used. ([0038] In one non-limiting example, host vehicle 10 receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode algorithm that tracks and follows a leader vehicle (e.g., within a line-of-sight (LOS))—e.g., following behind the leader vehicle at a safe distance. Such leader-follower algorithms are known and will not be described in greater detail here.” As such from [0038] is known that a path is generated (to follow the leader vehicle) but the details of exactly how the path is generated are left to the reader/one of ordinary skill in the art to implement). 
	Wilhelm Rekow et al teaches a leader-follower algorithm for a vehicle to follow another vehicle automatically. Including receiving of a position and heading from the lead vehicle and generating a curve to connect the follower vehicles position/heading such that it arrives the the lead vehicles position/heading ( [0045] In operating under the track and follow (TAF) mode the slave vehicle 224 maintains a fixed position relative to the position of the master vehicle 220. FIG. 4 depicts a simplified block diagram of one implementation of one embodiment of the TAF mode of operation. For example, the slave vehicle 224 maintains a desired position such as a fixed position which is X meters behind and Y meters to the right of the master vehicle 220, or T seconds behind the master vehicle. As the master vehicle adjusts its position or turns, the slave vehicle maintains a position which is X meters behind and Y meters to the right. In one embodiment, the slave vehicle 224 maintains the fixed position by matching headings with the master vehicle 220, wherein heading is defined at least as a direction toward which a vehicle is or potentially will be moving. The slave vehicle 224 controls its own forward and backward, as well as its left and right positioning based on the heading of the master vehicle 220. The slave vehicle receives master vehicle coordinate position information from the position system (i.e., CDGPS system) as well as master vehicle steering and speed adjustments and changes. Thus, the slave vehicle matches the master vehicle's heading so that the headings are substantially identical, with the slave vehicle 224 being maintained at the desired location X and Y distances from the master vehicle 220. In one embodiment, the trajectory controller 50 of the slave vehicle 224 utilizes the positioning, speed and steering of the master vehicle to determine a direction and plots a trajectory 244 from its current position out to infinity. The slave vehicle continuously or periodically monitors the parameters of the master vehicle 220 to re-calculate and adjust its trajectory 244. As such, the slave vehicle 224 maintains a parallel course 244 with the master vehicle course 242. During turns made by the master vehicle 220, the slave vehicle 224 maintains its fixed position relative to the master vehicle and continues on a parallel trajectory with the master vehicle. The TAF mode is equally applicable if the slave vehicle is to match the master vehicle and operate directly behind the master vehicle. “ and further explained in [0062] “FIG. 11 shows a simplified flow diagram of one implementation of one embodiment of a slave vehicle operating under the TAF mode 450. In step 452 the slave vehicle 224 receives its own location. In step 454 the slave vehicle receives the master vehicles location and parameter information including parameters such as the master vehicle's steering angle, heading, speed and other such parameters. In step 456, the slave vehicle determines the fixed point based on the master vehicles location and the predefined coordinates defining the fixed point relative to the master vehicle. In step 460 the slave vehicle determines a current trajectory. In one embodiment, the slave vehicles trajectory is based on the current location of the slave vehicle, the location of the fixed point, the difference between the slave vehicles current location and the fixed point, the current steering angle of the master vehicle, and average of the master vehicle steering angle for a predefined period, the speed of the master vehicle, and other such parameters. In step 462, the slave vehicle determines the master vehicles trajectory based on similar parameters as utilized in step 460. In step 464 the slave vehicle determines the optimal course in reaching the destination point. The optimal course is dependent on a variety of issues including current position, boundaries, speed, lateral errors, slave and vehicle steering angles and average steering angles, and other limitations. In step 466 it is determined if the slave vehicle trajectory is different than the optimal trajectory. If the trajectories are different, step 468 is entered where the slave vehicle determines steering commands to correct its trajectory to parallel the master vehicle trajectory. In step 470 the trajectory is assumed to go to infinity and the slave vehicle implements the trajectory through computers and control modules, such as steering and speed modules. If the trajectories match, step 472 is entered where the slave vehicle trajectory is maintained. Following steps 470 and 472, the process 450 returns to step 452 to receive the slave vehicle location.”; additionally [0065] “Regardless of the mode of operation, the master vehicle is not burdened by the slave vehicles and is not limited by the slave vehicles. The master vehicle is not required to generate control and trajectory for the slave vehicles. The slave vehicles provide their own control thus substantially any number of slave vehicles can be operated from the master vehicle. The inventive method and apparatus provides for the control of slave vehicles to allow turns during operation while still maintaining a desired course or destination.” Here teaches implementation of path generation/control on the follower vehicle.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Jammoussi et al to utilize the leader-follower pathing algorithm described in Wilhelm Rekow et al as the leader-follower algorithm called for in Jammoussi et al. Use a implementation would be obvious based on the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Jammoussi et al teaches the control mode switching for a vehicle following another vehicle including determining if the lead vehicles behavior is deviating from an expected behavior, Jammoussi et al fails to explicitly teach a pathing method for following instead containing generalized teachings/statement that such methods are known in the art, these known methods can be implemented. Wilhelm Rekow et al teaches a leader-follower vehicle control algorithm which includes teachings for generating a path for a follower vehicle which includes generating the path starting at the follower vehicle’s position/heading to the leader’s position/heading. (II) Jammoussi et al already teaches a follower vehicle containing all the necessary sensors and processing equipment to implement Wilhem Rekow et al as such the modification would only require software/coding implementation and is within the ability of one of ordinary skill in the art. Further in the implementation Wilhelm Rekow et al is performing the same function as it is in the original text (generating a path for a follower vehicle to follow a lead vehicle). (III) Jammoussi et al includes generalized teachings that any known method of a leader-follower vehicle algorithms can be used to generate the path (Wilhelm Rekow et al is one such leader-follower algorithm) as such the implementation of Wilhelm Rekow is within the spirit of Jammoussi et al. The resulting modified Jammoussi would teach all aspects of claim 1.
	Regarding Claim 2, modified Jammoussi teaches “The method of claim 1, wherein: determining the expected behavior of the lead vehicle operational parameter comprises determining an interval of the operational parameters and comparing, the determined expected behaviour of the lead vehicle operational parameter and the determined actual behaviour of the lead vehicle operational parameter, comprises determining whether an actual value of the operational parameter is within the operational parameter interval.”(Jammoussi [0058] “Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here the changing lanes parameter is a interval parameter of the persimmisble amount of [0, permissible amount] in which the follower is checking/monitoring to determine if the leader exceeds the interval )
	Regarding Claim 3, modified Jammoussi teaches “The method of claim 1, wherein the environmental data comprises speed limit data.”(Jammoussi  [0058] “Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings);” Here implicitly teaches speed limit data in that for the follower to check if the leader vehicle is exceeding the speed limit it must have determined/received the road’s speed limit)
	Regarding Claim 5, Modified Jammoussi (as currently combined) fails to explicitly teach sending/receiving of steering angle as the operational parameter. Jammoussi however does teach scenario of “abnormal behavior” which includes steering relates abnormal behavior of the leader vehicle in [0058] “ With respect to sub-block 450A of block 450, computer 14 may determine whether an abnormal driving action has occurred at leader vehicle 18. If an abnormal driving action has occurred, the process 400 may proceed to sub-block 450B, and if no abnormal driving action has occurred, then process 400 may loop back to block 440 and continue to monitor the driving behavior of leader vehicle 18. The loop of blocks 440 and 450A may occur repetitively. As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).”
	From the combination for claim 1, modified Jammoussi et al contains the teachings for the first control mode being Wilhelm Rekow et al [0062] “FIG. 11 shows a simplified flow diagram of one implementation of one embodiment of a slave vehicle operating under the TAF mode 450. In step 452 the slave vehicle 224 receives its own location. In step 454 the slave vehicle receives the master vehicles location and parameter information including parameters such as the master vehicle's steering angle, heading, speed and other such parameters. In step 456, the slave vehicle determines the fixed point based on the master vehicles location and the predefined coordinates defining the fixed point relative to the master vehicle. In step 460 the slave vehicle determines a current trajectory. In one embodiment, the slave vehicles trajectory is based on the current location of the slave vehicle, the location of the fixed point, the difference between the slave vehicles current location and the fixed point, the current steering angle of the master vehicle, and average of the master vehicle steering angle for a predefined period, the speed of the master vehicle, and other such parameters. In step 462, the slave vehicle determines the master vehicles trajectory based on similar parameters as utilized in step 460. In step 464 the slave vehicle determines the optimal course in reaching the destination point. The optimal course is dependent on a variety of issues including current position, boundaries, speed, lateral errors, slave and vehicle steering angles and average steering angles, and other limitations. In step 466 it is determined if the slave vehicle trajectory is different than the optimal trajectory. If the trajectories are different, step 468 is entered where the slave vehicle determines steering commands to correct its trajectory to parallel the master vehicle trajectory. In step 470 the trajectory is assumed to go to infinity and the slave vehicle implements the trajectory through computers and control modules, such as steering and speed modules. If the trajectories match, step 472 is entered where the slave vehicle trajectory is maintained. Following steps 470 and 472, the process 450 returns to step 452 to receive the slave vehicle location.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use steering angle received from the leader vehicle and comparing it to an expected steering (angle which allow leader to follow along the road) to determine if the lead vehicle is behaving abnormally in regards to changing lanes and/or weaving erratically. The logic naturally flows that one of ordinary skill in the art would look to what existing/known parameters can be used to determine the abnormal behaviors taught by Jammoussi in [0058], as Jammoussi teaches two different behaviors which are intrinsically linked to the steering specifically of the vehicle (lane changes and/or weaving behavior) one of normal skill in the art would naturally use the parameter of the leader vehicle which most closely relates to these behaviors which is the steering angle of the lead vehicle. Thus the comparing of actual lead vehicle steering angle to an expected steering angle is obvious in light of Jammoussi et al in view of Wilhelm Rekow et al. The KSR rational for this modification/implementation of using steering angle is “"Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. 
	Base System – Jammoussi et al teaches the base system of follower car which automatically follows a lead vehicle and compares the lead vehicle’s current behavior to an expected behavior and switches control modes of the follower car based on this comparison. This data being received from both/either sensors on the following vehicle or received from v2v messages of the leader.
	Improved System- The claimed invention (of claim 1 + claim 5) is that this comparison is of a lead vehicle’s steering angle to an expected steering angle.
	Known technique – Wilhelm Rekow et al teaches a known technique of receiving and using a lead vehicle’s steering angle to enable automatic following of a leader vehicle by a subsequent vehicle.
	Thus the use of a lead vehicle’s steering angle to determining the following/path of a subsequent vehicle is a known parameter/function in the field of vehicle navigation and control with it directly linked to the behavior of a vehicle, thus the implementation of using steering angle of the vehicle to determine if it is behaving normally/abnormally as taught in Jammoussi et al would result in a predictable outcome to one of ordinary skill in the art. As such the implementation of using steering angle is obvious to one of ordinary skill in the art and the resulting implementation would teach all aspects of claim 5.
	Regarding Claim 9, Modified Jammoussi teaches “The method of claim 1, wherein the lead vehicle is standing still, when the path for the follower vehicle is established.”([0058] “; leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).“  Here the checking/following concerning a stop light implicit teaches scenarios in which the following path is generated which leader is still such as waiting at a light. The underlying logic of this implicit teaching is that while on the road there are known scenarios (e.g. waiting at a stop light) in which the lead vehicle is still as such to follow a leader vehicle a follower vehicle has to generate a path while the leader is still.) additionally Jammoussi discloses that such monitoring information can come from V2V information [0056] “Once the leader vehicle 18 is selected, process 400 may continue with block 440. In block 440, computer 14 may instruct the host vehicle 10 to enter the autonomous towing mode and follow the selected leader vehicle 18. Further, in block 440, computer 14 begins to monitor driving behavior of the leader vehicle 18—e.g., as it follows it. Monitoring leader vehicle 18 includes any sensory monitoring—e.g., using LIDAR, radar, and/or camera monitoring techniques, etc. For example, as discussed below, computer 14 may monitor for any abnormal driving action of vehicle 18. It also may include monitoring V2V communications from leader vehicle 18 to host vehicle 10—e.g., including but not limited to communications from leader vehicle 18 that it is changing its route 56, updating its destination, etc.”
	Regarding Claim 10, modified Jammoussi teaches “The method of claim 1, wherein: the path is established in a first control mode of the follower vehicle; and the method further comprises: generating operational data which is at least partly related to the operation of the lead vehicle; and determining, by the control unit, based on the operational data whether to control the follower vehicle in the first mode, or in a second mode.”( [0058] “With respect to sub-block 450A of block 450, computer 14 may determine whether an abnormal driving action has occurred at leader vehicle 18. If an abnormal driving action has occurred, the process 400 may proceed to sub-block 450B, and if no abnormal driving action has occurred, then process 400 may loop back to block 440 and continue to monitor the driving behavior of leader vehicle 18. The loop of blocks 440 and 450A may occur repetitively. As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here teaches generation of data related operation of the lead vehicle (it’s speed) and determining based on it (does its speed exceed the speedlimit?) if a mode switch is proper.) ; “differing from the first mode”( [0060] In at least one example, abnormal driving actions may be categorized into soft abnormal driving actions or hard abnormal driving actions. For example, soft abnormal driving actions, when determined by computer 14, may permit the user of host vehicle 10 to selectively disengage the autonomous towing mode (e.g., based on preference) and/or may require computer 14 to determine multiple undesirable soft abnormal driving actions by leader vehicle 18 before computer 14 is configured to disengage leader vehicle 18. However, for example, when computer 14 determines a hard abnormal driving action, computer 14 may be configured to immediately disengage the autonomous towing mode (e.g., handing over control of vehicle 10 to the user, operating the vehicle 10 in a fully autonomous mode, and/or safely slowing vehicle 10 to a stop and placing a transmission of vehicle 10 in PARK)—e.g., proceeding directly to sub-block 450D or 450E (discussed below). Examples of soft and hard actions are plentiful, and an exhaustive list will not be provided herein; however, to illustrate, a soft abnormal driving action may be changing lanes too frequently, and a hard abnormal driving action may be the leader vehicle running a red traffic light, both non-limiting examples being described above.” Here teaches that the mode switch in the event of abnormal behavior is to a mode different than the towing/first mode).
	Regarding Claim 11, currently modified Jammoussi, while teaching a switch to a second mode in the advent of abnormal leader behavior. ([0064] “In sub-block 450E, the computer 14 may be programmed to enter a fully autonomous mode and/or safely stop vehicle 10—e.g., and thereafter place the transmission of vehicle 10 in PARK in a safe location. Thereafter, the process may end. Of course, following either of sub-block 450D or 450E, computer 14 alternatively could loop back and repeat blocks 410, 420 to enable host vehicle 10 to reach its destination 52.”) doesn’t teach a second mode/that the “fully autonomous mode” includes setting fitting a curve to a plurality of leader vehicle positions to form a path. i.e. while the current modification teaches a switch from a first to second control mode it doesn’t to the second control mode as specifically claimed in claim 11.
	Wilhelm Rekow et al teaches a path tracking mode which includes obtaining the sequence of positions of a lead vehicle and forming a curve linking the positions to form a path for a subsequent vehicle. ([0063] “FIG. 12 shows a simplified flow diagram of one implementation of one embodiment of a master vehicle generating a master path 500 to allow a slave vehicle to operate under the PT mode. In step 502 the master vehicle receives its current location from the positioning system and records the location as the i.sup.th location. In step 504, and calculates an offset value used to determine the location of the desired destination point 222 or some other offset, such as a slave path 272 for the master vehicle to follow after an initial master path has been generated. In step 506 the i.sup.th location is transmitted to slave vehicles or an external computer or storage component for storing. In step 512 it is determined if a predefined limit, such as a time limit or a distance limit, has expired. If the limit has not been reach the process cycles through step 512 until the limit is reached. If the limit has been reached, the i.sup.th location is entered into a trajectory and the trajectory is stored in step 514. In step 516 a the curve is fit through the plurality of points forming the path of the master vehicle to further form the trajectory of the master vehicle and smooth out the path and trajectory. Step 520 is then entered to determine if the master vehicle has completed the generation of the master path. If the master path is complete, step 522 is entered where recording of the master path is halted. If the master path is not complete, step 524 is entered where "i" is incremented such that i=i+1. The process 510 then returns to step 512 to again record the master vehicles location.”; further Wilhelm Rekow teaches that switching mode is switch to from a first mode in Wilhelm Rekow claims 43 and 46, “. A method of navigating a vehicle, comprising: a first slave vehicle: operating in a first mode of operation such that the first slave vehicle provides its own navigation and control; and switching to a second mode of operation when a condition is met.” “The method as claimed in claim 43, wherein: the step of switching to the second mode of operation including switching to a path tracking mode.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Jammoussi to utilitze the path tracking mode as the “autonomous” mode switched to incase of abnormal behavior. Use a modification is obvious under the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Jammoussi teaches the switching to a second control mode in case of abnormal behavior of the lead vehicle, the second mode being a form of autonomous driving of the follower vehicle. Wilhelm Rekow teaches a second control/swithing of a vehicle control mode to a mode in which the vehicle’s path is generated by creating a curve to fit a plurality of another vehicle’s positions. (II) In the modification the “PT” mode of Wilhelm Rekow is still performing the same function as it is in the original text, namely to create a path to control a vehicle along a route. (III) As such the underlying principles aren’t changed leading to the conlusion that the results would be predictable to one of ordinary skill in the art. Both publications are analgous art describing/applied to similar scenario/uses and run on/are performed by structurally equivalent vehicles (vehicle capable of autonomous driving/using onboard sensors/systems) as such the modification would only require software implementation/changes and is well within the ability of one of ordinary skill in the art. The resulting modification would teach all aspects of claim 11.
	Regarding Claim 12, modified Jammoussi teaches “The method of claim 10, wherein the operational data includes at least one of surroundings data, regarding the surroundings of the lead vehicle and/or the follower vehicle, road data, including at least one feature of a road on which the vehicles are travelling, and at least one value of at least one operational parameter of the lead vehicle.”([0058] “Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here Jammoussi teaches recognition of a vehicle running (operational parameter related to speed/position of a leader vehicle) in the context of environmental features (stoplight and its current sign/lighting) ) 
	Regarding Claim 13, modified Jammousi et al teaches “he method of claim 10, wherein at least one part of the operational data is generated by the lead vehicle”( [0056] “Once the leader vehicle 18 is selected, process 400 may continue with block 440. In block 440, computer 14 may instruct the host vehicle 10 to enter the autonomous towing mode and follow the selected leader vehicle 18. Further, in block 440, computer 14 begins to monitor driving behavior of the leader vehicle 18—e.g., as it follows it. Monitoring leader vehicle 18 includes any sensory monitoring—e.g., using LIDAR, radar, and/or camera monitoring techniques, etc. For example, as discussed below, computer 14 may monitor for any abnormal driving action of vehicle 18. It also may include monitoring V2V communications from leader vehicle 18 to host vehicle 10—e.g., including but not limited to communications from leader vehicle 18 that it is changing its route 56, updating its destination, etc.” Here teaches the monitoring (operational/environmental data) includes getting/receiving it from V2V communications from the leader vehicle (i.e. the leader vehicle is the one which generates the data and then sends it to the follower) [0058] discloses recognition that the leader vehicle is speeding, meaning that leader vehicle operational data of speed is one form of data sent)
	Regarding Claim 14, modified Jammoussi et al teaches “The method of claim 10, wherein the operational data includes surrounding data generated by the lead vehicle.”( [0056] “Once the leader vehicle 18 is selected, process 400 may continue with block 440. In block 440, computer 14 may instruct the host vehicle 10 to enter the autonomous towing mode and follow the selected leader vehicle 18. Further, in block 440, computer 14 begins to monitor driving behavior of the leader vehicle 18—e.g., as it follows it. Monitoring leader vehicle 18 includes any sensory monitoring—e.g., using LIDAR, radar, and/or camera monitoring techniques, etc. For example, as discussed below, computer 14 may monitor for any abnormal driving action of vehicle 18. It also may include monitoring V2V communications from leader vehicle 18 to host vehicle 10—e.g., including but not limited to communications from leader vehicle 18 that it is changing its route 56, updating its destination, etc.” Here teaches the monitoring (operational/environmental data) includes getting/receiving it from V2V communications from the leader vehicle (i.e. the leader vehicle is the one which generates the data and then sends it to the follower. Which with [0058] which discloses recognition of running a red light means that surrounding data is one/part of the data analyzed/sent )
	Regarding Claim 15, modified Jammoussi et al teaches “The method of claim 10, wherein: the operational data is indicative of a change of a lead vehicle control strategy, from a first lead vehicle control strategy to a second lead vehicle control strategy, while the follower vehicle is controlled in the first mode he method further comprises determining, based on the operational data indicative of the lead vehicle control strategy change, to change to controlling the follower vehicle in the second mode.”([ 0058] “Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here Jammoussi teaches recognition of driving style of a leader vehicle and it is different than the expected, this “driving style” is a BRI/can be understood to be the control strategy (passive versus aggressive control) of the lead. In that the plain meaning of “control strategy” is/could be understood how the vehicle is controlled and passive versus agress driving styles are different strategies/ways of controlling the vehicle. This interpretation is further supported in that the leader vehicle of Jammoussi et al can be autonomously driving [0027] “With reference to the figures, wherein like numerals indicate like parts throughout the several views, there is shown a host vehicle 10 that includes an autonomous towing system 12. During autonomous driving, the autonomous towing system 12 may minimize some of the computational demand required by operating the host vehicle 10 (which otherwise may operate in a fully autonomous mode) by effectively shifting the responsibility for computations pertaining to vehicle path planning, vehicle trajectory planning, etc. to a leader vehicle—which performs these computations (e.g., the leader vehicle being operated in a fully autonomous mode, or by a human driver)” As such the “driving style” is controlled by the computer/a control strategy of the computer of the leader vehicle.)
	Regarding Claim 16, modified Jammoussi “The method of claim 10, wherein the operational data includes at least one value of at least one operational parameter of the lead vehicle exceeding or being below a respective predetermined threshold value.”([0058] “As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here the teaches various parameter comparison threshold (speeding being the actual speed is higher than an expected.)
	Regarding Claim 17, modified Jammoussi “The method of claim 10, wherein the operational data includes data on a combination of substantially simultaneous events.”( 0058] “As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here the teaches various parameter comparison threshold which are monitored, while not explicitly teaching these events are all simultaneous, given that the leader vehicle is being constantly monitored “simultaneous” events relating to vehicle speed (is the vehicle speed?), driving style (is the driving style proper?), following light signals (run a red light?) are all being simultaneously monitored as such the data includes a combination of simultaneous events, car speed, lane changes, style, traffic light status, etc)
	Regarding Claim 18, modified Jammoussi teaches “The method of claim 10, wherein the operational data includes a pattern of a plurality of values of a lead vehicle operational parameter.”([0058] “As used herein, an abnormal driving action includes any driving action during autonomous towing that is determined by computer 14 to jeopardize the safety of the vehicle user or host vehicle 10 and/or any driving action determined by computer 14 to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (e.g., which was previously provided in its response, block 420). Non-limiting examples of driving actions which may jeopardize the safety of the vehicle user or host vehicle 10 include: leader vehicle 18 exceeding the maximum posted speed limit on roadway 13; leader vehicle 18 exceeding a maximum speed configured by the vehicle user (e.g., in the autonomous towing mode settings); leader vehicle 18 changing lanes on roadway 13 excessively (e.g., changing lanes more than a threshold quantity of times within a predetermined distance of roadway 13); leader vehicle 18 exhibiting behavior indicative of a undesired driving style (e.g., driver qualification data indicated leader vehicle driving style was ‘passive,’ however, driving actions indicate that driving style is presently ‘aggressive’); leader vehicle 18 fails to stop at a red traffic light; leader vehicle 18 fails to stop at a yellow traffic light and the host vehicle 10 cannot safely proceed therethrough; the leader vehicle 18 weaves within a roadway lane (e.g., suggesting that a human driver of the leader vehicle is drowsy, intoxicated, etc.).” Here the weaving detectiong and/or lane change direction is obtaining a sequence/pattern of operational data (heading/direction and how it changes for weaving) and lane assignment (for changing). To determine a overall behavior.) 
	Regarding Claim 19, modified Jammoussi teaches “The method of claim 10, wherein: the operational data is indicative of an obstacle ahead of the lead vehicle while the follower vehicle and the method further comprises, determining, based on the operational data indicative of the obstacle, to change to controlling the follower vehicle in the second mode.”( Jammoussi teaches [0059] “Non-limiting examples of driving actions which may indicate that the leader vehicle 18 is deviating more than a threshold from its predetermined route (i.e., a routing deviation) include: any deviation from the predetermined route data provided in the response of block 420—e.g., the threshold permitting zero route deviation; any deviation from the predetermined route data provided in the response of block 420 greater than a computer-determined threshold or a user-defined threshold (e.g., previously configured in autonomous towing mode settings); any deviation from a predetermined route of leader vehicle 18 that is not communicated by the leader vehicle to host vehicle 10 (e.g., via V2V communication) prior to leader vehicle 18 making the deviation (e.g., which may or may not require host vehicle acknowledgement/acceptance); and/or any V2V communication that leader vehicle 18 has changed its destination and will no longer be following the predetermined route data provided in block 420. The computer-determined or user-defined thresholds may be based on added travel distance, added travel time, or the like. Thus, the threshold may be 1 extra mile of travel, or 5 extra minutes of travel, etc.; consequently, any deviation greater than this amount can trigger computer 14 to identify an abnormal driving action. In at least one example, computer 14 may observe a route deviation by leader vehicle 18, determine (using data from navigation system 26) that the cause of the route deviation is due to a temporary roadway delay (e.g., closed roadway, vehicular accident involving other vehicles, heavy traffic volume, etc.),” Here teaches recognition/observation of deviation by the leader vehicle which includes identifying the cause (closed roadway, vehicle accident, traffic) which are forms of obstacles. And based on this data (if a deviation threshold has been reached) possibly switching modes).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Jammoussi as applied to claim 1 above, and further in view of WO 2015047175 A1, “METHOD AND SYSTEM FOR A COMMON DRIVING STRATEGY FOR VEHICLE PLATOONS”, Alam et al.
	Regarding Claim 4, modified Jammoussi (Jammoussi et al and Wilhelm Rekov et al) fails to disclose curvature of the road as an environmental parameter.
	Alam et al discloses sending/using of the curvature of a road to determine a safe speed at which a vehicle can travel the curve, as part of a vehicle platoon, ( Page 11, “The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc. The wireless signals may contain also information about the surroundings, such as the gradient a of the road, the radius of curvature r, etc. The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, etc. “ and on Page 17, “The function of the system 4 may be configured to come into operation when the road demonstrates special properties, such as, for example, a steep gradient or a small radius of curvature (a tight bend). These properties are reflected in the driving profile that is drawn up through the target values b, that have been generated, and also as properties in the road horizon. The vehicles in the vehicle platoon normally obey a road speed limit, also known as a "preset speed" v.sub.set, which is the highest speed that the speed limit for the road allows. It may be appropriate on hills, in bends, etc. to change the speed in order to achieve improved fuel economy or to improve or maintain safety. It may be appropriate in a bend to reduce the speed, if the radius of curvature is small . An equation that expresses the maximum vehicle speed that can be used, based on the mass of the vehicle and the radius of curvature of the bend, can be used to calculate the maximum speed of the vehicle in the bend.” Here teaches that while a speed limit can be used in some case (Depending on curvature) a lower curvature based speed should be used for what is the safe speed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify modified Jammoussi to use the road curvature information obtaining and safe speed calculation as taught by Alam et al. One would be motivated to add the road curvature recognition and safe speed limiting/setting as taught in Alam in order to improve the safety of the system on curvy roads and/or to improve fuel economy. (Alam page 17, “The vehicles in the vehicle platoon normally obey a road speed limit, also known as a "preset speed" v.sub.set, which is the highest speed that the speed limit for the road allows. It may be appropriate on hills, in bends, etc. to change the speed in order to achieve improved fuel economy or to improve or maintain safety. It may be appropriate in a bend to reduce the speed, if the radius of curvature is small”). The resulting modified Alam would teach all aspects of claim 4.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Jammousi as applied to claim 1 above and in further view of KR 101556171 B1, “Steering Control Method And Apparatus Thereof”, Kim et al
	Regarding Claim 7, modified Jammousi while teaching a path connecting the current location/heading to a target vehicle’s position/heading is mute as to the path/curve being tangential to both points.
	Kim et al teaches a system for plotting a navigational path for a car between two points, a first point being the current location and heading and the second point being a goal location and heading. Abstract “The present invention relates to a steering control method of a vehicle and an apparatus thereof. According to the present invention, the steering control method comprises the steps of: collecting driving information having a position of the vehicle and speed of the vehicle and a heading angle of the vehicle; determining a target point on a reference path based on the collected driving information;” further Kim et al teaches the setting of a higher order Bezier curve in order to smoothly align with the goal position and heading. ([0011]-[0012] “According to an embodiment of the present invention, the local path generating unit 130 may generate the local path using a Bezier curve. To this end, the position of the moving means, the target point and the plurality of reference points may be used as a control point of the equation for generating the Bezier curve from the running information.
The plurality of reference points may include at least one point selected on a virtual heading line extending in the longitudinal direction of the moving means using the position of the moving means and the heading angle. The plurality of reference points may include at least one point selected on an imaginary tangential line tangent to a target point of the original path.”.)

    PNG
    media_image1.png
    294
    355
    media_image1.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art to further modify modified Jammoussi to utilize the Bezier curve point connection to generate a path as taught in Kim et al. One would be motivated to implement this Bezier curve generation function in order to provide a smooth trajectory which aligns with the target position and heading which also minimizes heavy jerk and/or steering of the vehicle (which would cause an uncomfortable ride). The resulting further modified Jammoussi would teach all aspects of teach all aspects of claim 7.
	Regarding Claim 8, further modified Jammoussi teaches “The method of claim 1, wherein the curve is a polynomial of a degree of at least three.”(From Kim et al figure 2 (posted above) it is shown that the Bezier curve is a polynomial of at least three (known from the shape of the curve which can only be achieved by a polynomial of order three or above. Further the number of control points of the figures (p0-p5) means that the Bezier curve is a power higher than three (a Bezier curve’s power is directly linked with the number of control points)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Jammoussi as applied to claim 1 above, and further in view of US 20170199523 A1, “Fall Back Trajectory Systems For Autonomous Vehicles”, Baron-Sweeney et al.
	Regarding Claim 1, Modified Jammoussi teaches the switching from a first to second mode based on an operational comparison; however it is mute as to if the “second” mode (fully automated driving mode in Jammousi et al) is also generating a path prior to its implementation.
	Baron-Sweeney et al teaches an autonomous driving system which includes simultaneous generation of a nominal/used path and a fallback/safety path being generated, but not used except in case of an emergency, ([0025]” At the same time that the primary computing system generates the fall back trajectory, the primary computing system may also generate the nominal trajectory that moves the vehicle towards the mission goal. For some brief period, the fall back and the nominal trajectory may be identical. After this brief period, the trajectories may quickly diverge from one another.” ). and  Column 14, lines 37-61, “As noted above, the computing system 110 may also generate the nominal trajectory that moves the vehicle towards the mission goal. Nominal trajectory 920 (show in dashed line) enables the vehicle to continue along rail 250 towards the destination. For clarity, separate views of both fall back trajectory 910 and nominal trajectory 920 are depicted example 1000 of FIG. 10. (65) For some brief period, the fall back and the nominal trajectory may be identical. For example, as can be seen in FIGS. 9 and 10, the fall back trajectory 910 and nominal trajectory 920 overlap one another and are identical between points 930 and 940. In this example, points 930 and 940 represent locations to be reached by the vehicle at specific times. Thus, for both trajectory 910 and 920, the vehicle would be at point 930 (really a starting point of both trajectories 910 and 920) at a time T1. Similarly, following either trajectory, the vehicle 100 would reach point 930 at time T2. Accordingly, in addition to having the same trajectory, these overlapping portions (between points 930 and 940), may be associated with identical corresponding instructions. In other words, in addition to the physical locations of the vehicle to be reached at different times, the instructions to control acceleration, deceleration, steering, etc. may be the same for both trajectories between points 930 and 940.”
	It would have been obvious to one of ordinary skill in the art to implement the concurrent nominal trajectory (i.e. first mode) and fallback trajectory (i.e. second mode) generation as taught by Barton-Sweeney et al into the path planning/switching procedure generally described in Jammoussi et al. One would be motivated to make this implementation of simultaneous trajectories. One would be motivated to implement this fall back trajectory generation in order to improve the safety/responsiveness of the mode switching described in advent of the mode switch described in Jammoussi et al ([0060] “In at least one example, abnormal driving actions may be categorized into soft abnormal driving actions or hard abnormal driving actions. For example, soft abnormal driving actions, when determined by computer 14, may permit the user of host vehicle 10 to selectively disengage the autonomous towing mode (e.g., based on preference) and/or may require computer 14 to determine multiple undesirable soft abnormal driving actions by leader vehicle 18 before computer 14 is configured to disengage leader vehicle 18. However, for example, when computer 14 determines a hard abnormal driving action, computer 14 may be configured to immediately disengage the autonomous towing mode (e.g., handing over control of vehicle 10 to the user, operating the vehicle 10 in a fully autonomous mode, and/or safely slowing vehicle 10 to a stop and placing a transmission of vehicle 10 in PARK)—e.g., proceeding directly to sub-block 450D or 450E (discussed below). Examples of soft and hard actions are plentiful, and an exhaustive list will not be provided herein; however, to illustrate, a soft abnormal driving action may be changing lanes too frequently, and a hard abnormal driving action may be the leader vehicle running a red traffic light, both non-limiting examples being described above. “ and [0064] “In sub-block 450E, the computer 14 may be programmed to enter a fully autonomous mode and/or safely stop vehicle 10—e.g., and thereafter place the transmission of vehicle 10 in PARK in a safe location. Thereafter, the process may end. Of course, following either of sub-block 450D or 450E, computer 14 alternatively could loop back and repeat blocks 410, 420 to enable host vehicle 10 to reach its destination 52.”) Thus the implementation of concurrent nominal and fallback trajectories allow smooth/instant switching to a safe/fully autonomous driving mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070260384 A1; SE 537603 C2; US 9120485 B1; US 20150370255 A1; US 20160176402 A1; US 20160375901 A1; US 20170168503 A1; US 20170329348 A1; US 20180099667 A1; US 20170213466 A1; US 20180348767 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661